Case 16-20298   Doc 135   Filed 06/17/20 Entered 06/17/20 09:36:26   Desc Main
                           Document     Page 1 of 4
Case 16-20298   Doc 135   Filed 06/17/20 Entered 06/17/20 09:36:26   Desc Main
                           Document     Page 2 of 4
Case 16-20298   Doc 135   Filed 06/17/20 Entered 06/17/20 09:36:26   Desc Main
                           Document     Page 3 of 4
Case 16-20298   Doc 135   Filed 06/17/20 Entered 06/17/20 09:36:26   Desc Main
                           Document     Page 4 of 4
